Citation Nr: 0711935	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  06-13 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left 
ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1982 to 
April 1986 and from April 1989 to July 1993.
 
This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran testified before the Board that his ankle is 
painful, swells daily, and is quite unstable.

The evidence reflects that the veteran had surgery on his 
left ankle in October 2005.  He was assigned a temporary 
total evaluation from the date of the surgery until the end 
of January 2006, but has not been provided with an 
examination of his ankle since that time.  This should be 
accomplished.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from February 
2006 forward.

2.  Once the requested development is 
accomplished, schedule the veteran for an 
examination to determine the severity of his 
left ankle disability.  The examiner should 
provide range of motion of the left ankle 
and comment on whether any ankylosis is 
present.  The examiner should also indicate 
if any scar is present from the ankle 
surgery; and, if so, describe the dimensions 
of the scar and indicate whether it is 
painful or unstable.  The examiner should 
also address whether any neurological 
deficit is associated with the left ankle 
disability.

3.  Once the development has been completed, 
the claim should be readjudicated.  If any 
of the benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond before returning the 
record to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




